Citation Nr: 0321147	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  99-08 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151 (West 
2002).


REPRESENTATION

Appellant represented by:	Christopher A. Somers, 
Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to May 1946.  
He died in June 1998.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO) that denied entitlement to DIC benefits 
under 38 U.S.C.A. § 1151 and denied entitlement to accrued 
benefits.

The Board issued a decision in August 2000 that denied the 
benefits sought on appeal and the appellant appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  The 
Court, in a Memorandum Decision issued in March 2001, vacated 
the August 2000 Board decision and remanded the matter 
pursuant to 38 U.S.C.A. § 7252(a).  The Secretary's Unopposed 
Motion for Remand granted by the Court found that a remand 
was necessary due to the recent enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and the Court's holding 
in Holliday v. Principi, 14 Vet. App. 280 (2001).

Thereafter, in April 2002, the Board issued a decision that 
again denied entitlement to DIC benefits under 38 U.S.C.A. 
§ 1151 and denied entitlement to accrued benefits.  The 
Court, in a Memorandum Decision issued in February 2003, 
vacated and remanded that part of the April 2002 Board 
decision that denied entitlement to DIC benefits under 
38 U.S.C.A. § 1151.  The Joint Motion for Remand granted by 
the Court found that the Board had failed to address 
adequately the notice requirements mandated by the VCAA.  In 
particular, the recent Court decisions of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002) had held that the appellant must be 
notified of the evidence and information for which she was 
responsible, and of the evidence and information that would 
be obtained by VA.  


REMAND

Based upon the above facts, the Board finds that this matter 
must be remanded in order to provide the appellant with 
complete and specific notice of the provisions of the VCAA.  
As the record also lacks a medical opinion concerning the 
issue on appeal, the Board finds that it would be helpful in 
the resolution of this claim to obtain a VA medical opinion.

Accordingly, this matter is remanded for the following 
actions:

1.  The provisions of the Veterans Claims 
Assistance Act of 2000 must be complied 
with.  In particular, the  appellant must 
be notified of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that information or evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  Then, the claims file should be given 
to an appropriate medical specialist for 
an opinion as to the cause of the 
veteran's death.  The medical expert is 
requested to review all pertinent records 
associated with the claims file.  The 
reviewer should opine whether it is at 
least as likely as not that the veteran's 
death was a result of hospital care or 
medical or surgical treatment on the part 
of VA.  The reviewer should also opine 
whether it is at least as likely as not 
that any VA treatment in question 
constituted carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's 
part.

3.  Then, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the appellant and 
her attorney should be furnished a 
Supplemental Statement of the Case.  That 
document should include notice of all 
relevant actions taken on the claim for 
benefits, a summary of the evidence 
pertinent to the issue on appeal, and the 
applicable law and regulations.  After 
the appropriate period of time in which 
to respond has been provided, the case 
should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, provides for expeditious handling of 
all cases remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



____________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


